On Motion to Dismiss.
DeBlanc, J.
Plaintiff moves to dismiss this appeal on the grounds:
1. That the transcript was not prepared according to the rules adopted by this court.
*4282. That it was — as shown by the clerk’s certificate — compiled by defendant himself.
3. That it does not appear that the several motions for appeal copied in the record were made in open court.
I.
The violation of our rules — as regards the preparation of transcripts of appeal, is no cause- for the dismissal of the appeal; but were a transcript so irregular as to increase the already incessant labors of the judges of this court, we would not hesitate to return it to the clerk of the inferior tribunal, and compel him to prepare at his costs, and in accordance with our rules, another and a suitable one. In this case the transcript is as neat as well written, and — though the classification of the documents therein embraced is not as skilled asitmighthavebeen— it does not contain any trace of that recldess inattention which would justify its return to the clerk.
II.
The certificate of the clerk attests that the transcript is complete, and the fact that it was compiled by one of the parties to the suit, is assuredly not an objection which of itself is sufficient to authorize the dismissal of the appeal.
III.
The three motions made to obtain the appeal were a.11 made within the delay prescribed by law, and during the regular term of the court which rendered the judgment. Unless we presume that the judge did not do his duty, we are bound to presume — and we do — that the appeal was applied for and granted in open court. Had this fact been denied, we would have had to consider the motion to dismiss ; but it is not denied, and that motion is overruled.